In a wrongful death action, defendants appeal from so much of an order of the Supreme Court, Kings County, dated June 23, 1977, as resettled by a further order of the same court, dated July 25, 1977, as, upon their motion for a protective order, directed them to comply with certain items in plaintiffs demand for discovery. Order, as resettled, modified by deleting therefrom the provision which denied defendants’ motion for a protective order as to the item in plaintiffs demand for discovery which sought the statements of witnesses, and substituting therefor a provision granting the motion as to the said item. As so modified, order, as resettled, affirmed insofar as appealed from, without costs or disbursements. Defendants’ time to comply with the demand for discovery, "as limited”, is extended until 30 days after entry of the order to be made hereon. Under the circumstances of this case, the statements of the witnesses are not subject to disclosure (see Dworkin v Metropolitan Transp. Auth., 54 AD2d 922). Hopkins, J. P., Titone, Suozzi and Margett, JJ., concur.